DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 10/1/18 and the preliminary amendment filed 10/1/18. 

1.	Claims 6-10 are canceled.
	Claims 21-25 are newly added
Claims 1-5 and 11-25 are pending.
	Claims 1-5 and 11-25 are rejected.

Drawings
2.	The drawings filed on 10/1/18 are acceptable.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/11/18 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.   

Claim Objections
5.	Claims 2-5 and 21-22 are objected to because of the following informalities: 
Claims 1, 11 and 16 recites, each recite two occurrences of, “when the each of the SIP messages passes” on line 6, 7, 8, 9, 10 and 11 respectively.  The first occurrence of the word, “the” in the phrase is viewed as a typo that should possibly be exchanged with the word, “said”, so that it would read, “when said each of the SIP messages passes”.  Claims 2-5 and 21-22 depend on claim 1; claims 12-15 and 23 depend on claim 11; Claims 17-20 and 24-25. Thus, each of the denoted claims are rejected based on their dependence on the objected to independent claims.  Appropriate correction is required.
Claim 2, recites, “the step of analyzing”. 
Claim 3, recites, “the step of analyzing”.
Claim 4, recites, “the step of adding a unique header”. 
Claim 4 further recites, “the unique identifier of a terminal device”. Thus, since a unique identifier of a terminal device was not cited previously, this too is viewed as a typo that should be, “a unique identifier of a terminal device”. Claim 5 depends on claim 4 and therefore objected to for the same reasons.
Claim 14, is also similarly objected to as claim 4 due to the similarity of the limitations. Claim 15 depends on claim 14 and therefore objected to for the same reasons.
Claim 19, is also similarly objected to as claim 4 due to the similarity of the limitations. Claim 20 depends on claim 19 and therefore objected to for the same reasons.
Claim 5, recites, “the step of determining”. 
However, although the claims depend on claim 1, claim 1 nor any reliant claim (i.e. claim 5 which depends on claim 4) provides, “a step of” that would justify, “the step of”.  Thus, the step of is viewed as a typo that should merely be “a step of”.  Claims 21-22 respectively depend on claims 1, 2 and 3. Therefore, claims 21-22 are objected for the same reasons.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 16-20 and 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter as not falling within one of the four statutory categories of invention (i.e., a process, machine, manufacture or composition of matter).  
8.	Claim 16 recites the limitation, “computer readable storage medium” having computer readable instructions. The claims appear to include transitory medium (see para. 106, Applicant’s Specification).  The statements of, in some jurisdictions, and may be, or may include are not limiting. Thus, as such, the claims are not limited to statutory subject matter and are therefore viewed as non-statutory via broadest reasonable interpretation.  Claims 17-20, and 24-25 are dependent on claims 16 and therefore rejected for the same reasons.
The claim may be amended by changing “computer readable storage medium” to “non-transitory” computer readable storage medium, thus excluding that portion of the scope covering transitory signals. The scope of the disclosure given the state-of-the-art covers both transitory and non-transitory media, and this amendment would limit the claim to an eligible embodiment.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

11.	Claims 1-2, 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al., (Acharya), US PGPub. No.: 20080310312 as applied to claims above, in view of Sylvain et al., (Sylvain), US PGPub. No.: 20040258049.

 	As per claim 1, Acharya teaches a session initiation protocol (SIP) information analysis method, (via methods for monitoring SIP communication sessions (information)) (para. 5) comprising: 
adding a unique header field identifier to each of a plurality of SIP messages, such that each of the SIP messages is uniquely identifiable, (new headers are added (comprising field identifiers) to a given SIP header and existing headers (and values) are deleted or changed in the SIP message; distinguishing headers-value pairs (unique identifiers) and their transformations; the session initiation protocol headers include pre-defined session initiation protocol headers, user defined (unique) pseudo-headers, derived headers comprising components of other headers and combinations thereof) (para. 2, 9, 14); 
performing packet capture on each of the SIP messages to obtain a first SIP message when the each of the SIP messages passes through an external network, (parsing (comprises packet capture) the inbound (thus from external network) and outbound message streams (SIP) from the server (of external network) and generating footprints) (para. 9, 14, 43; Fig. 1) switch; 
performing preset processing on each of the SIP messages before each of the SIP messages passes through an internal network switch, (outbound SIP proxy that forwards calls outside the domain (internal network); Correlation between inbound and outbound messages and identification of the transformation between the correlated inbound and outbound messages are used for verifying that the necessary message transformations are happening as expected, for a given SIP communication session, i.e., correlation (preset processing) is used to diagnose problems in and to debug the SIP communication session; outbound messages at a given SIP proxy server are correlated (preset processing) using these rules) (para. 4, 6, 8) and performing packet capture on each of the SIP messages again to obtain a second SIP message when the each of the SIP messages passes through the internal network (an outbound version (second SIP message) of the session initiation protocol message at the session initiation protocol proxy server is also identified (hence, captured)) (para. 11) switch; 
performing matching identification on each of the first SIP messages and each of the second SIP messages according to the header field identifier of each of the SIP messages, (In order to correlate inbound messages with outbound messages, a set of correlation rules for SIP are created to match an inbound SIP message with an outbound message that is a transformed version of the former; headers and their values (identifiers) needs to be used to correlate the messages) (para. 7, 48) to determine a first SIP message and a second SIP message having the same header field identifier, (i.e. When a call forks, the tag field in the To header can be used to correlate across the different forking paths. For a conference call, ongoing conference calls can be identified by the Dialog identifier that can be used to correlate new callers joining an existing conference, with a matching Join header in the INVITE; also via the rules specify both how to identify specific subsets of messages based on a combination of message header values (also representing same header field identifier) including complex functions such as set membership as well as operations on the state amassed at the classifier from previous messages, and the actions to be executed on the matching packets; The Call-ID header value (header field identifier) of the incoming INVITE can be correlated with the outgoing Call-ID field (thus, representing same header field identifier)) (para. 7, 9, 48); and 
analyzing the SIP messages according to the first SIP message and the second SIP message having the same header field identifier, (para. 7, 9, 48).  
Acharya does not specifically teach SIP messages passes through an external network switch; SIP messages passes through an internal network switch and processing before an internal switch.
However, Sylvain teaches SIP messages passes through an external network switch; SIP messages passes through an internal network switch (switch (22B) is external to terminal 18(A) and switch (22A), is internal to terminal 18(A); the telephony switches 22, using SIP) (para. 21; Fig. 1);  processing before an internal switch (initiates a call to telephony terminal 18B (processing before switch 22B-an internal switch for telephone terminal B) by dialing directory number DN2, using a traditional Dual Tone Multi-frequency (DTMF) tone sequence) (processing)) (para. 22).
(Sylvain; para. 24).

 	As per claim 2, the SIP information analysis method according to claim 1, Acharya teaches wherein the step of analyzing the SIP messages according to the first SIP message and the second SIP message having the same header field identifier comprises: 
comparing the first SIP message and the second SIP message having the same header field identifier, (The Call-ID header value (header field identifier) of the incoming INVITE can be correlated with the outgoing Call-ID field (thus, representing same header field identifier)) (para. 7, 9, 48); and
determining that a processing device performing the preset processing on the SIP- 5- PATENT SZP- 1032USmessage corresponding to the header field identifier is abnormal when the sequence of the first SIP message is different from the sequence of the second SIP message, (The SIP messages include text-based headers and their corresponding values; verify proper operation (comprises awareness of problems viewed as processing being abnormal) of at least one of session initiation protocol communication sessions containing the identified messages and the session initiation protocol proxy server (processing device); correlation (of first and second SIP messages) is used to diagnose problems in and to debug the SIP communication session) (para. 5, 6, 8, 10). 
  
 	As per claim 11, Acharya teaches a server, comprising a memory and a processor, the memory being configured to store therein computer readable instructions executable on the processor, and when the processor implements the computer readable instructions, (providing program code for use by or in connection with a computer (server)) (para. 51, 53); the remaining limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.  

 	As per claim 12, the server according to claim 11, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.

-8- PATENT SZP- 1032US   	As per claim 16, Acharya teaches a computer readable storage medium, having computer readable instructions stored therein, wherein when the computer readable instructions are executed by at least one processor, (para. 51, 53); the remaining limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.    

 	As per claim 17, the computer readable storage medium according to claim 16, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.  

12.	Claims 3, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al., (Acharya), US PGPub. No.: 20080310312 as applied to claims above, in view of Sylvain et al., (Sylvain), US PGPub. No.: 20040258049 and further in view of Maggenti et al., (Maggenti), US PGPub. No.: 20020037735.

 	As per claim 3, the SIP information analysis method according to claim 1, Acharya teaches wherein the step of analyzing the SIP messages according to the first SIP message and the second SIP message having the same header field identifier comprises: comparing the first SIP message and the second SIP message having the same header field identifier, (i.e. When a call forks, the tag field in the To header can be used to correlate across the different forking paths. For a conference call, ongoing conference calls can be identified by the Dialog identifier that can be used to correlate new callers joining an existing conference, with a matching Join header in the INVITE; also via the rules specify both how to identify specific subsets of messages based on a combination of message header values (also representing same header field identifier) including complex functions such as set membership as well as operations on the state amassed at the classifier from previous messages, and the actions to be executed on the matching packets; The Call-ID header value (header field identifier) of the incoming INVITE can be correlated with the outgoing Call-ID field (thus, representing same header field identifier); correlation is used to diagnose problems in and to debug the SIP communication session) (para. 6, 7, 9, 48).

However, Maggenti teaches determining that a mobile terminal network is abnormal or a transit device is abnormal when the first SIP message is subject to information loss as compared with the second SIP message, (If a PTX response message 372 is never received from the SIP user agent server 252 within a predetermined number of retransmits, the CD 352 assumes that SIP user agent server 252 is no longer reachable, transitions to NBS idle mode, and indicates an error condition to the user; cellular network) (para. 130, 153).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Acharya, Sylvain and Maggenti such that the CD (communication devices) 108 may also tabulate media traffic statistics (for example, total time spent talking, listening, and monitoring, estimated media traffic receipt packet loss) and make these available to the user as a diagnostic using a menu option, (Maggenti; para. 122).

 	As per claim 13, the server according to claim 12, it is rejected based on the analysis of claim 3, due to the similarity of the limitations.  

 	As per claim 18, the computer readable storage medium according to claim-9- PATENT SZP- 1032US  
16, it is rejected based on the analysis of claim 3, due to the similarity of the limitations.  

13.	Claim 4, 14, 19, 21 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al., (Acharya), US PGPub. No.: 20080310312 as applied to claims above, in view of Sylvain et al., (Sylvain), US PGPub. No.: 20040258049 and further in view of Chatterjee et al., (Chatterjee), US PGPub. No.: 20170251105.

	As per claim 4, the SIP information analysis method according to claim 1, Acharya teaches wherein the step of adding a unique header field identifier to each of the SIP messages comprises, and adding the header field identifier to the corresponding SIP message, (new headers are added (comprising field identifiers) to a given SIP header and existing headers (and values) are deleted or changed in the SIP message; distinguishing headers-value pairs (unique identifiers) and their transformations; the session initiation protocol headers include pre-defined session initiation protocol headers, user defined (unique) pseudo-headers, derived headers comprising components of other headers and combinations thereof) (para. 2, 9, 14)..  
Neither Acharya nor Sylvain specifically teaches determining, according to the unique identifier of a terminal device that generates each of the SIP messages and an MAC address of each of the SIP messages, the header field identifier of each of the SIP messages
Chatterjee teaches determining, according to the unique identifier of a terminal device, that generates each of the SIP messages (communication endpoint 101A generates SIP messages) (para. 19, 31; Fig. 2); and an MAC address of each of the SIP messages, (The fingerprint is based on a hardware identifier of the communication endpoint 101A, such as, a Media Access Control (MAC) address; A fingerprint is received from a communication endpoint. The fingerprint is based on a hardware identifier of the communication endpoint. For example, the fingerprint may be based on a Media Access Control (MAC) address of the communication endpoint) (para. 3, 31) the header field identifier of each of the SIP messages, (The SIP INVITE of step 202 also includes the fingerprint in a SIP Contact header) (para. 33, 35)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Acharya, Sylvain and Chatterjee in order to provide the fingerprint based on a unique key of the MAC address when the communication endpoint 101A first boots up. The fingerprint is then stored persistently on the communication endpoint 101A so that on a subsequent boot up, the communication endpoint 101A will not try and fetch the fingerprint, (Chatterjee; para. 32).

 	As per claim 14, the server according to claim 12, it is rejected based on the analysis of claim 4, due to the similarity of the limitations. 

 	As per claim 19, the computer readable storage medium according to claim 16, it is rejected based on the analysis of claim 4, due to the similarity of the limitations.  
 
 	As per claim 21, the SIP information analysis method according to claim 2, it is rejected based on the analysis of claim 4, due to the similarity of the limitations. 

.  

14.	Claims 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al., (Acharya), US PGPub. No.: 20080310312 as applied to claims above, in view of Sylvain et al., (Sylvain), US PGPub. No.: 20040258049 and further in view of Maggenti et al., (Maggenti), US PGPub. No.: 20020037735 and further in view of Chatterjee et al., (Chatterjee), US PGPub. No.: 20170251105.

 	As per claim 22, the SIP information analysis method according to claim 3, Acharya teaches wherein the step of adding a unique header field identifier to each of the SIP messages comprises, and adding the header field identifier to the corresponding SIP message, (new headers are added (comprising field identifiers) to a given SIP header and existing headers (and values) are deleted or changed in the SIP message; distinguishing headers-value pairs (unique identifiers) and their transformations; the session initiation protocol headers include pre-defined session initiation protocol headers, user defined (unique) pseudo-headers, derived headers comprising components of other headers and combinations thereof) (para. 2, 9, 14)..  
Neither Acharya, Sylvain nor Maggenti specifically teaches determining, according to the unique identifier of a terminal device that generates each of the SIP messages and an MAC address of each of the SIP messages, the header field identifier of each of the SIP messages.
(communication endpoint 101A generates SIP messages) (para. 19, 31; Fig. 2); and an MAC address of each of the SIP messages, (The fingerprint is based on a hardware identifier of the communication endpoint 101A, such as, a Media Access Control (MAC) address; A fingerprint is received from a communication endpoint. The fingerprint is based on a hardware identifier of the communication endpoint. For example, the fingerprint may be based on a Media Access Control (MAC) address of the communication endpoint) (para. 3, 31) the header field identifier of each of the SIP messages, (The SIP INVITE of step 202 also includes the fingerprint in a SIP Contact header) (para. 33, 35).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Acharya, Sylvain, Maggenti and Chatterjee in order to utilize the device identity engine 112, which determines, based on the MAC address, a fingerprint from the range of fingerprints in step 408. The device identity engine 112 sends the determined fingerprint to the communication endpoint 101A in step 410. The fingerprint that is received is to uniquely identify the communication device, (Chatterjee; para. 52).

 	As per claim 23, the server according to claim 13, it is rejected based on the analysis of claim 22, due to the similarity of the limitations.  

 	As per claim 25, the computer readable storage medium according to claim 18, it is rejected based on the analysis of claim 22, due to the similarity of the limitations.

15.	Claims 5, 15 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al., (Acharya), US PGPub. No.: 20080310312 as applied to claims above, in view of Sylvain et al., (Sylvain), US PGPub. No.: 20040258049, in view of Chatterjee et al., (Chatterjee), US PGPub. No.: 20170251105 and further in view of Pounds et al., (Pounds), US PGPub. No.: 20070294336.

 	As per claim 5, the SIP information analysis method according to claim 4,
Acharya teaches wherein the step of determining, the header field identifier of each of the SIP messages comprises: the terminal device (telephone) (i.e. MS 104 for mobile station) (para. 30; Fig. 1)  that generates each of the SIP messages and the MAC address of each of the SIP messages, (a CID identifies a Medium Access Layer (MAC) layer connection for the communication session (hence, comprises MAC address) that is associated with the device or network entity generating the CID; setting up the session, originating MS 102 initiates a first dialogue by assigning a first connection identifier (`CID=1`) to a connection at MS 102 with feature server 162) (para. 26)
Neither Acharya, Sylvain nor Chatterjee specifically teaches determining a hash value of each of the SIP messages by hash calculation according to the unique identifier of the terminal device that generates each of the SIP messages and the MAC address of each of the SIP messages, and taking the hash value of the SIP message as the header field identifier of the SIP message. -6- PATENT SZP- 1032US 
(The SIP message contains the telephone system ID as a hashed MAC address) (para. 226); Pounds also teaches generates the SIP messages and the MAC address of the SIP messages, (communication endpoint 101A boots up in step 404 and sends a MAC address to the communication manager) (para. 52) and taking the hash value of the SIP message as the header field identifier of the SIP message, (The SIP message contains the telephone system ID as a hashed MAC address ; header also contains elements, such as hash (hash value), which is constructed from a secret key) (para. 226, 256).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Acharya, Sylvain, Chatterjee and Pounds to enhance the invention to include the SIP proxy translating SIP requests from the client device to IM communications to multiple peer-to-peer service providers and such that when a person using a PC want to make a peer-to-peer call to a user, he initiates a peer-to-peer call and the message goes to the peer-to-peer service SIP server. The SIP server knows to forward that message on to the SIP proxy because the user is now registered there. (Pounds; para. 199, 201).

 	As per claim 15, the server according to claim 14, it is rejected based on the analysis of claim 5, due to the similarity of the limitations.

.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mendiratta, PGPub. No.: 20170251027; i.e. para. 3; A first Session Initiation Protocol (SIP) INVITE for an emergency call request is received from the communication endpoint. The ARP process receives a second IP address that is associated with the MAC address of the communication endpoint. A second SIP INVITE is received that is a request for an emergency call back. The second SIP INVITE is routed to the communication endpoint based on the second IP address associated with the MAC address of the communication endpoint to reestablish the emergency call with the communication endpoint.
17.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        4/16/21